Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given on 13 May 2022 in response to an interview with David B. Tingey.
The application has been amended as follows: 

In the Claims

Claim 1, line 19,  --having a length, a height, and a depth, wherein the height and the depth are transverse to the length and the height is greater than the depth such--  has been inserted after “beam”;
Claim 1, line 19, “extends” has been replaced by –the cross member extends lengthwise--  ;
Claim 1, line 22,  --heightwise--  has been inserted after “extends”  ;
Claim 1, line 23,  --heightwise--  has been inserted after “extends”  ;
Claim 4 has been canceled;
Claim 10, line 29,  --above the cross member--  has been inserted after  “piece” (second occurrence);
Claim 18, line 30,  --above the cross member--  has been inserted after  “piece” (second occurrence);
Claim 19, line 1,  --the backrest/table portion comprises--  has been inserted after “wherein”;
Claim 19, after line 1,  
--a first armrest base that is pivotally coupled to the first end piece about a first pivot point;
wherein the first armrest base comprises:
a first contact surface, the first contact surface configured to contact the first end piece when the backrest/table portion is in the first position; wherein:--  
has been inserted; 
Claim 21, line 2, “by” has been deleted; and
Claim 23, line 6, “outwardly” has been deleted. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833. The examiner can normally be reached Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636


/DAVID E ALLRED/Primary Examiner, Art Unit 3636